EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Cancel claim 8
Claim 2, line 5, after “order,” insert “and further comprising a mold release film,”
Claim 2, line 11, replace “a mold” with “wherein, the mold”
Claim 2, line 11, replace “surfaces” with “a surface”
Claim 12, line 4, delete second period after “irregularities”

Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee on 20 Apr. 2021.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 2-3, 5-8, and 12 are allowed.

Higuchi et al. (JP 2011/236335 A, published 24 Nov. 2011, hereinafter Higuchi) discloses a heat-curable urethane resin composition for optical use, containing an NCO-terminated urethane prepolymer (1) obtained by reacting a polyol (A) with an aliphatic polyisocyanate (B), and a curing agent (2) containing a low molecular weight diol (C) and a low molecular weight triol (D) (Abstract).  Higuchi teaches that his formulation can be used in optical applications, including as a protective film (paragraph 0002).  Higuchi teaches the use of an organometallic catalyst (paragraph 0039).  Polyol (A) may be a polyether polyol (paragraph 0013).  Example 1 shows the curing agent comprising a mixture of butanediol/trimethylolpropane in a 6/4 weight ratio and the polyurethane film is applied to a release PET film to a thickness of 200 [Symbol font/0x6D]m (paragraph 0061).  Higuchi teaches that the hydroxyl group/isocyanate group (-OH/NCO) ratio is 0.90 to 1.0 (paragraph 0050).  Higuchi teaches a PET release film (paragraph 0061).
Higuchi does not disclose use of an adhesive nor the thickness nor surface roughness parameters of the PET release film.

Kuroda (US Patent Application 2011/0111217 A1, published 12 May 2011, teaches the inclusion of a silicone pressure sensitive adhesive film on a polyester substrate (Abstract and paragraphs 0056-0057).  Kuroda teaches the inclusion of a release liner (release film) on the adhesive film (paragraph 0063).
Kuroda does not disclose the thickness nor surface roughness parameters of the PET release film.

Iwanaga et al. (JP 2008/275720 A, published 13 Nov. 2008, hereinafter Iwanaga) discloses a filter for a display panel, comprising in sequence of an adhesion layer, a plastic film, and a functional layer with a surface protection function (Abstract).  The adhesion layer is a pressure sensitive adhesive layer (paragraph 0021).  The functional layer may serve a surface protection function (Abstract).
Iwanaga teaches the use of a 1 mm (1000 [Symbol font/0x6D]m) thick PET release film (paragraph 0177), rather than the claimed 125 [Symbol font/0x6D]m thickness.  Iwanaga does not disclose the surface roughness parameters of the PET release film. 

Nishioka et al. (JP 2008/114387 A, published 22 May 2008, hereinafter Nishioka) teaches supplying a curable resin liquid between a pair of sheets, i.e. gap, each stretched by a first roll and a second roll to form a resin liquid layer, and curing the resin liquid layer to form a cured resin layer (claim 1).  The curable resin liquid is a thermosetting resin liquid such as a thermosetting polyurethane that is a product of a polyurethane prepolymer (A) and a curing agent (B); wherein the polyurethane prepolymer is a 
Nishioka discloses PET release films with thicknesses of 30 to 100 [Symbol font/0x6D]m (paragraphs 0086 and 0137), rather than the claimed thickness of 125 [Symbol font/0x6D]m.  Nishioka does not disclose the roughness parameters of his PET release films.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787